         Case 1:17-cv-00260-RBW Document 71 Filed 07/02/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MIKO PELED, et al.,                  )
                                     )
                    Plaintiffs,      )
      v.                             )    Case No. 1:17-cv-260 (RBW)
                                     )
BENJAMIN NETANYAHU, et al.,          )    [Oral Argument Requested]
                                     )
                    Defendants.      )
____________________________________)


       DEFENDANT AMERICAN FRIENDS OF BET EL INSTITUTIONS’
REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANT’S AMENDED MOTION TO
  DISMISS THE AMENDED COMPLAINT PURSUANT TO FEDERAL RULES OF
               CIVIL PROCEDURE 12(B)(1), (B)(2), AND (B)(6)


       COMES NOW DEFENDANT AMERICAN FRIENDS OF BET EL INSTITUTIONS, by

and through undersigned counsel, and submits this Reply to Plaintiffs’ Amended Memorandum in

Opposition. Defendant American Friends of Bet El Institutions has extensively briefed this specific

issue, as have the other defendants in this case. Plaintiffs have continued to make assertions—

some that can only be described as outlandish conspiracy theories—about the work that Defendant

performs. In repeating these theories, it appears they hope this Court will overlook the many fatal

flaws associated with this claim: e.g., the fact that Plaintiffs lack standing; that this Court lacks

personal jurisdiction over the Defendants; that these types of claims are non-justiciable under the

Act of State Doctrine; etc. Rather than belabor these issues, however, Defendant hereby adopts

and incorporates by reference the arguments advanced by other Defendants in this case. See

Amended Memorandum of Law of Defendant Kushner Family Foundation In Support of Its




                                                 1
          Case 1:17-cv-00260-RBW Document 71 Filed 07/02/19 Page 2 of 3



Motion to Dismiss the Amended Complaint [Doc. # 58]; Motion of Defendant Billet Feit & Preis

P.C. to Dismiss the Amended Complaint [Doc. # 59]. Defendant also adopts and incorporates all

arguments made by other Defendants in reply briefs filed today, to the extent they do not contradict

any argument made by this Defendant.

        Defendant will simply focus here on the question of Al-Tamimi v. Adelson, 9 F.3d 1 (D.C.

Cir. 2019), and why the Court’s ruling in that case does not protect these Plaintiffs’ Amended

Complaint. As Defendant Kushner Family Foundation so clearly stated, “Al-Tamimi merely stands

for the unremarkable proposition that where the sovereignty of the disputed territories is extricable

from the claims asserted, the extricable claims are not barred by the political question doctrine.”

Amended Memorandum of Law of Defendant Kushner Family Foundation In Support of Its

Motion to Dismiss the Amended Complaint [Doc. # 58, pp. 6-7]. While Defendant disagrees with

the Court’s determination that the issues in Al-Tamimi were in fact extricable, there is simply no

sound argument to be made that the Al-Tamimi Court’s ruling governs the case at bar or that it

dictates a ruling in favor of Plaintiffs.

        This case is literally captioned, “Peled v Netanyahu,” where Plaintiffs have filed a lawsuit

in U.S. federal court against Israel’s sitting Prime Minister, officials within its Ministry of Defense,

members of the Knesset (Israeli Parliament), and even the United States Ambassador to Israel.

Other than Amabassador Friedman, all of the aforementioned parties are government officials

sitting throughout the executive and legislative branches of the State of Israel. Allowing this claim

to move forward, using American courts to question the sovereign decisions of state and foreign

government officials, falls squarely and inarguably within the definition of a political question.

        Further, even if those defendants have been excised from this case (see Notice of Voluntary

Dismissal [Doc. # 69]; Court’s Minute Order, July 1, 2019) purely for administrative reasons and




                                                   2
         Case 1:17-cv-00260-RBW Document 71 Filed 07/02/19 Page 3 of 3



without prejudice, and the underlying claims are now being advanced in their absence, Plaintiffs

have already given away the truth; namely, that a determination in this case would still require an

American court—this Honorable Court—to adjudicate the political acts of a foreign power. While

Defendant continues to respectfully, but ardently, disagree with the conclusion in Al-Tamimi,

Defendant must note that in that case, not a single foreign elected official or diplomat was named

as a Defendant. Indeed, if Al-Tamimi means anything in this case, it is that the Plaintiffs’ outlandish

Amended Complaint—built on a foundation of international political activism and dislike of the

acts of a foreign sovereign government—should be summarily dismissed.

Dated:         July 2, 2019

Respectfully submitted,

DAVID I. SCHOEN
  (D.C. Bar No. 391408)
DAVID I. SCHOEN, ATTORNEY AT LAW
2800 Zelda Road, Suite 100-6
Montgomery, Alabama 36106
Email: DSchoen593@aol.com
Telephone: (334) 395-6611
Facsimile: (917) 591-7586
Counsel for Defendant American Friends
  of Bet El Institutions

MARK A. GOLDFEDER
/s/ Benjamin P. Sisney
BENJAMIN P. SISNEY (D.C. Bar # 1044721)
THE AMERICAN CENTER FOR LAW AND JUSTICE
201 Maryland Avenue, N.E.
Washington, D.C. 20002
Email: bsisney@aclj.org
Telephone: (202) 546-8890
Facsimile: (202) 546-9309
Counsel for Defendant American Friends
  of Bet El Institutions



                                                  3
